DETAILED ACTION
This application is a division of reissue application 29/662,005, and a reissue of D821,843.
Claim Rejections - 35 USC § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.	
“A reissue applicant must acknowledge the existence of an error in the specification, drawings, or claims, which error causes the original patent to be defective. In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984). A change or departure from the original specification or claims represents an “error” in the original patent under 35 U.S.C. 251.”

“A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
 	
	In design reissue practice, this requirement is interpreted in that the applicant must identify some aspect of the design that was originally claimed, which is not claimed in the newly added embodiment.  For example, the applicant could identify their error as failing to recognize their right to claim the design for the blade, without the limitations of the handle.  
Specification
1. The standard format for design applications (37 C.F.R. 1.154) must be followed even in reissue practice.  The claim must be relocated at the end of the specification, following all other descriptions. 

2. The preliminary amendment does not comply with 37 CFR. 1.173.  The canceled matter in Fig. 1 must be enclosed in brackets; not lined through.
 (1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c) ).

3. Since two types of broken lines are employed in the drawings, the following broken line language should be employed.
The broken lines depict portions of the pry bar in which the design is embodied that are not considered part of the claimed design.  Any broken lines having unequal line segments indicate the boundary of the claimed design. 

Drawings
The amendment does not comply with 37 CFR. 1.173 because the replacement drawings have not been labeled. Since the replacement views are “Amended” relative to the original drawings, they must be labeled “Amended.”  However, it should be noted that when they appear in 29/662,005 as Figs. 8 through 14 pursuant to rejoinder, they must labeled “New”.  The labels must be positioned adjacent to every new or amended view.  See example below.

    PNG
    media_image1.png
    259
    233
    media_image1.png
    Greyscale

“Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figures must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."”

Conclusion
The claim is rejected under 35 U.S.C. §251.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is (571)272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Philip S Hyder/            Primary Examiner, Art Unit 2917